Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Arguments filed 30 June 2022 have been fully considered but are not persuasive. Applicant argues the proposed combination fails to provide a concurrent display of a selection row intersecting the hour and minute column and swiping to change each, with regard to the Wherry reference. The office disagrees. Applicant is individually attacking the references and is not considering the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office disagrees with applicant’s characterization of the first/second/fourth selection rows with regard to the proposed combination. As discussed in the previous interview, and in the last office action, it is the combination of references (e.g., the modification of each) that arrives at the invention, as claimed. Applicant’s reasoning is flawed in that Fig. 15, where applicant appears to determine that the “selection row” of Wherry moves. Such characterization fails to make sense, as the “selection row”,  as defined in Molnar as modified by Murphy in the rejection, is clearly a static position on the display, and it is the data in the column that moves. It appears applicant is confusing the “selection row” with a “highlighted” menu item 1520 which [0122] is clear is to indicate a touch, to show the data column is scrolling, and is no longer highlighted when there is no touch. Further [0122] is clear that Fig. 15 focuses on the scrolling method, which involves an entry in a scrollable set to bring other entries in the set into view. Just as with Molnar and Murphy, the goal is to bring other entries into view, and in particular into a selection row – such that the data within that row, between different columns, can make a unique entry (e.g., time: hour, minute, second). As such, applicant’s claimed subject matter is not patentable over the addition of Wherry. 
	Applicant argues the Office is failing to consider the claim as a whole and evaluating the claim in tow isolated halves, thus the rejection improper. The Office disagrees and is unsure how the claim is divided into “two isolated halves”. As stated in the previous rejection, Murphy is being used to show application of data entry of column and selection rows of data used in a touch screen, portable environment – whereas Molnar is silent as to a touch screen to manipulate the data. Murphy also shows that the column and selection row data are persistently displayed – as claimed. Further, as discussed in the previous rejection, Murphy allows for the manual entry to advance or backup the displayed data – through the use of the touch display. Thus the claim is being considered as a whole.
	Applicant argues the mention of a “swipe gesture” in the rational of modifying Molnar with Murphy is  not based on facts of either Molnar or Murphy. The Office would like to point out the cited claim portion of the rejection, as well as the cited portion of Murphy clearly references only a touch gesture, as the swipe gesture mentioned was a typographical error – supported further by the following reference to only that of the Wherry disclosure. The typographical error has been corrected in the rejection below. Further, applicant argues there is no benefit to combining Molnar and Murphy, the Office disagrees for at least the reasons indicated in the rejection below
Applicant argues the combination of references amounts to impermissible hindsight. The Office disagrees. The Office notes “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
As such, the independent claims are not patentably distinct over the cited prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 10-13, 15, 19-20, and 22, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475).
Regarding claim 2, Molnar disclose:
An electronic device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying an hour column comprising a sequence of hour numbers in a first portion of the display; a minute column that includes a sequence of minute numbers in a second portion of the display that is different from the first portion of the display; and a selection row that intersects the hour column and the minute column and identifies a single selected hour number and a single selected minute number, wherein the hour column, the minute column, and the selection row are persistently displayed (see Fig. 1-2, display 14, processor 22, memory 24 where programs are stored; hours at 113, minutes at 115; selection row at 103; all persistently displayed)
while displaying the hour column, the minute column, and the selection row, detecting an input with respect to the display; in response to detecting the input: in accordance with a determination that the location of the input is in the first portion of the display, scrolling the hour column without changing the display of the minute column; and in accordance with a determination that the location of the input is in the second portion of the display, scrolling the minute column without changing the display of hour column (see Fig. 2, col. 5, ln. 30-47); and 
3115117303Application No.: 16/903,293Docket No.: P4936USC1/77770000111201after detecting the input, using the single selected hour number and the single selected minute number in the selection row as input for a function or application on the electronic device (see col. 2, ln. 10-13)
Molnar is not explicit as to, but Murphy discloses:
concurrently displaying: a first column comprising a sequence of data in a first portion of the display; a second column comprising a sequence of data in a second portion of the display; and a selection row that intersects the first and second columns to identify a single set of data that is persistently displayed; and a touch gesture at a location on the display to change the object selection where a plurality of data columns and a selection row are persistently displayed (see Fig. 1; [0032-0036, 0046-0047, 0063]; columns concurrently displaying sequence of data in different portions, where single set is persistently displayed; wherein ‘any other soft keys’ can be used to advance or backup the data in the selection row (akin to the advance or backup keys of Molnar)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known techniques of Murphy to that of Molnar to provide a touch gesture in order to change the hour or minute entry with a simple gesture predictably allows the user a to easily and directly determine selections on a portable touch display device obviating the requirement for a mouse and keyboard (Fig. 1).
Molnar and Murphy are not explicit as to, but Wherry discloses:
a swipe gesture at a location on the display to change the object selection in a column (see Fig. 15A-C; [0035, 0122]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known techniques of Wherry to that of Molnar as modified Murphy to provide a swipe gesture in order to change the hour or minute directional entry predictably allows the user a quick selection in a directional nature with the ease of a swipe gesture entry on a portable touch display device.
Regarding claim 3, the rejection of claim 2 is incorporated herein. Molnar further discloses:
displaying an element for changing a first setting associated with the single selected hour number and the single selected minute number concurrently with the hour column, the minute column, and the selection row, and wherein the first setting is used with the single selected hour number and the single selected minute number in the selection row as input for a function or application on the electronic device (see Fig. 2; element 117 to change a first setting (seconds) to be used with the hour and minute in the selection row as an input).
Regarding claim 4, the rejection of claim 2 is incorporated herein. Molnar as modified by Murphy and Wherry further disclose:
the hour column, the minute column and the selection row are concurrently displayed in a first region of the display, the one or more programs further including instructions for: while displaying the hour column, the minute column, and the selection row in the first region of display, displaying, in a second region of the display, a plurality of user interface elements, wherein the second region of the display is above the first region of the display; and in response to detecting the vertical swipe gesture, maintaining the display of the plurality of user interface elements in the second region of the display (see Molnar Fig. 2, where 113, 115, 103 is first region; second region 101 with plurality of user interface elements 105, 107 displayed above the first region and maintained when first region elements are changed; see Murphy and Molnar for ‘vertical’ swipe)
Regarding claim 6, the rejection of claim 2 is incorporated herein. Molnar further disclose:
while concurrently displaying the hour column, the minute column, and the selection row, an AM/PM setting is displayed that automatically changes between AM and PM based on changes in the single selected hour (see Fig. 2, 5; col. 11, ln. 46-57; where depending on the selected hour setting, the AM and PM selection will change accordingly).
Regarding claims 10-13, 15, 19-20 and 22, claims 10-13, 15, 19-20 and 22 are rejected under the same rationale as claims 2, 2, 3-4, 6, 3-4, and 6, respectively. 
Regarding claim 32, the rejection of claim 2 is incorporated herein. Molnar and Murphy further disclose:
the hour column, the minute column, and the selection row are concurrently displayed in a user interface, and where a size of increment of the sequence of minute numbers depends on context of the user interface (see Molnar Fig. 2; hour/minute displayed in selection row concurrently; see Murphy, Fig. 1; multiple columns of data concurrently displayed, where the increment is the ‘next’ data available in the set and the ‘context’ is the user interface shown (e.g., Molnar has single increment to enter a desired time)). 
Regarding claims 33-34, claims 33 -34 are rejected under the same rationale as claim 32. 

Claims 5, 9, 14, 18, 21, 25, 27, 29, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475) in further view of Kahl (US 5/428.736).
Regarding claim 5, the rejection of claim 4 is incorporated herein. Molnar, Murphy, and Wherry are not explicit as to, but Kahl disclose:
the plurality of user interface objects are associated with various configuration settings for input into the function or application (see Fig. 3; portion 22, where a plurality of interface objects are associated with configuration settings for input (e.g., “unclassified” selection area). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known teachings of Kahl to that of Molnar, Murphy, and Wherry to provide interface objects of configuration settings, predictably providing additional time saving data entry configurations associated with the selection of a specific time. 
Regarding claim 9, the rejection of claim 2 is incorporated herein. Molnar, Murphy, and Wherry are not explicit as to, but Kahl disclose:
before concurrently displaying the hour column, the minute column, and the selection row, a user interface is displayed with a plurality of selectable object that are associated with various configuration settings for input into the function or application; receiving an input on the display to display the hour column, the minute column, and the selection row; and in response to receiving the input to the display to display the hour column, the minute column, and the selection row: ceasing to display a first portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application; and continuing to display a second portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application, wherein the second portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application are concurrently displayed with the hour column, the minute column, and the selection row in response to receiving the input to the display to display the hour column, the minute column, and the selection row (see Fig. 3; column 3, ln. 15-20; before displaying hour/minute selection row, plurality of selectable objects 24 associated with various configuration settings are displayed (e.g., within minimized preview windows, subset of interactive information); input received to popup (maximized window) 22 in order to display hour and minutes a selection row (see Molnar for separate hour vs. minute columns); ceasing to display the first portion (e.g., subset information) and continuing to display a second portion of selectable objects associated (e.g., enlarged information data fields) for input into the function or application, which are concurrently displayed with the hour and minutes in the selection row).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known teachings of Kahl to that of Molnar, Murphy, and Wherry to predictably provide time savings/simplified data entry techniques for the user (col. 3, ln. 23-25).
Regarding claims 14, 18, 21 and 25, claims 14, 18, 21 and 25 are rejected under the same rationale as claims 5, 9, 5, and 9, respectively. 
Regarding claim 27, the rejection of claim 9 is incorporated herein. Kahl further disclose:
receiving the input to display the hour column, the minute column, and the selection row, includes receiving an input directed to a single selectable object that is associated with a single configuration setting for input into the function or application (see fig. 3; where selection of 24 to display hour/minute/selection row as enlarged selectable object 22 associated with function or application (e.g., calendar)) 
Regarding claims 29 and 31, claims 29 and 31 are rejected under the same rationale as claim 27. 

Claims 7, 8, 16, 17, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475) in further view of Tojo (US 7/503.014) .
Regarding claim 7, the rejection of claim 2 is incorporated herein. While Molnar as modified by Murphy and Wherry teach a scrollable number column representing hours, Murphy, and Wherry are not explicit as to, but Tojo disclose:
a menu selection with items form a continuous loop (see Fig. 16; col. 8, ln. 3-38).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Tojo, to that of Molnar, Murphy, and Wherry, to provide a continuous loop of selectable options, predictably allowing the user to select items in a quicker, more efficient manner. 
Regarding claim 8, the rejection of claim 2 is incorporated herein. While Molnar as modified by Murphy and Wherry teach a scrollable number column representing minutes, Murphy, and Wherry are not explicit as to, but Tojo disclose:
a menu selection with items form a continuous loop (see Fig. 16; col. 8, ln. 3-38).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Tojo, to that of Molnar, Murphy, and Wherry, to provide a continuous loop of selectable options, predictably allowing the user to select items in a quicker, more efficient manner. 
Regarding claims 16, 17, 23, and 24, claims 16, 17, 23, and 24 are rejected under the same rationale as claims 7, 8, 7, and 8, respectively. 

Allowable Subject Matter
Claims 26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621